DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12 October 2020 has been entered.  
Claims 1-6 remain pending in the application.   The examiner acknowledges no new matter has been introduced by this amendment.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an average coarse grain size of prior austenite and defines an average coarse grain size as an average value of maximum values of equivalent circle diameters of prior austenite grains determined at ten different visual fields (i.e. an average coarse grain size is akin to an average maximum grain size), whereas the closest prior art of Ohmori teaches an average grain size (i.e. not an average if the maximum values).  The average grain size of 10-60 µm taught by Ohmori overlaps the average coarse grain size recited in instant claim 1, but an average maximum diameter (i.e. the average coarse grain size) is a different type of measurement and a value of 20 µm or less would not have been obvious to one of ordinary skill in the art based on the average grain size taught by Ohmori, particularly because most of the range of the average grain size is larger than the range recited for the average maximum size (i.e. the average coarse grain size).


Response to Arguments
Applicant’s arguments, see p. 2-4, filed 12 October 2021, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  Applicant argues the structural differences between retained austenite and prior austenite (i.e. these are not merely different names for the same microstructure based simply on when the microstructure formed) and further argues the difference between the average coarse grain size (e.g. an average maximum diameter) and simply an average grain size.  The provisional nonstatutory double patenting rejection of claims 1 and 3-4 has been withdrawn. 
Applicant’s arguments, see p. 4-7, filed 12 October 2021, with respect to the obviousness-type rejection have been fully considered and are persuasive.  Applicant argues the difference between the average coarse grain size (e.g. an average maximum diameter) and simply an average grain size (see p. 6) and further highlights differences in the manufacturing conditions such that the recited average coarse grain size is not necessarily inherently present.  The rejection of claims 1-6 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784